DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments from the response filed on 22 October 2021 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on reference and reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  in line 2 DPLS is introduced without spelling out what DPLS represents.  Appropriate correction is required.

Regarding claim 16, 19 BSPMAS abbreviation should at least be written out when introduced in an independent claim to clearly communicate what structure is represented and required by the applicant. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 2, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 2 (3-19 by dependency)
Claim 1 recites the limitation "a pulsed current" in line 30 and “a pulsed current” in line 41.  It is unclear whether it is the same pulsed current or an additional pulsed current. 


In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Garrity et al. (US 10,398,247) in view of Goldman (US 6,865,916).

Regarding claim 16, Garrity et al.  discloses A wireless power and wireless control method to power and operate a DLPS in an electric door lock on a door and having a locked and unlocked state, comprising; a storage medium to accept electrical power; 
a wireless charging station(Abstract; Garrity et al.) to accept electrical input power from a power source and send to said storage medium (153; Garrity et al.)  having: a receiver portion (151, Garrity et al.)  on said door; and a transmitter 
Garrity et al. does not disclose: BSPMAS

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garrity et al. with is a bistable solenoid comprising a housing(54) with an electctromagnetic coil (56) and a permanant magnet as taught by Goldman for the expected benefit of replacing one well known lock mechanism with another well known locking mechanism developed and readily available.  

Regarding claim 17, the combination makes obvious The wireless power and control method of claim 16, wherein the electrical storage medium is one or more batteries (153 c.5, l.6, Garrity et al.) .

Regarding claim 18, the combination makes obvious The wireless power and control method of claim 16, wherein the electrical storage medium is one or more capacitors(153 c.5, l.6, Garrity et al.) .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrity et al. (US 10,398,247) further in view of Luke et al. (US 2013/0026973).

Regarding claim 19 Garrity et al. discloses the wireless power and control method of claim 16, wherein said BSPMAS contains electrical mechanical switches to bypass said control switches in said BSPMAS to send said conditioned electrical power in said capacitor as a current pulse in a first direction to said DPLS to place said electric door lock in said lock state, or as a current pulse in a second direction to said DPLS to place said electric door lock in said unlock state.
Garrity et al. does not discuss: the use of mechanical switches 
Luke et al. teaches mechanical switches for the purpose of switching electrical power from electrical storage device to locking device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garrity et al. with mechanical switch as taught by Luke et al.  for the expected benefit of replacing one known switching arrangement in the form of transistors to another known form of switching mechanical switches to provide greater electrical power capacity system.  

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The structure of Claims 1 and 2 are found in references of record however, motivation to combine references is not supported in teaching refences sufficiently to avoid the use of improper hindsight to achieve fully functioning apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675